Gray, C. J.
The agreement to repair buildings upon land adjoining the defendant’s, being contained in a deed poll to her, and not being under her seal, is not a covenant, and this action is in the nature of assumpsit on the promise implied from the acceptance of the deed." Maine v. Cumston, 98 Mass. 317, 320, and cases cited. It would be difficult, if not impossible, to maintain the action against an assign of the promisor. Parish v. Whitney, 3 Gray, 516. Bronson v. Coffin, 108 Mass. 175, 186. And it is quite clear that it cannot be maintained in the name of an assign of the promisee. Standen v. Chrismas, 10 Q. B. 135. Bickford v. Parson, 5 C. B. 920.

Exceptions overruled.